Citation Nr: 0319907	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of energy, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a back disability 
on a secondary basis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 1973 
and from December 1990 to April 1991.  He also had a period 
of inactive duty for training in January 1995.  The record 
reflects that the veteran served in the Persian Gulf in 
Operation Desert Shield/Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 1996, the RO denied the 
veteran's claim for service connection for loss of energy due 
to undiagnosed illness.  When this matter was previously 
before the Board in June 1999, it was remanded for additional 
development of the record.  As the requested development has 
been accomplished, the case is again before the Board for 
appellate consideration.

Service connection for residuals of a right knee injury was 
denied by the RO in August 1997.  The veteran was notified of 
this decision and of his right to appeal by a letter dated 
the following month.  A timely appeal was not received.  He 
subsequently sought to reopen his claim, and the RO, in a 
rating decision dated in September 1999 continued to deny the 
claim.  The September 1999 rating action also denied service 
connection for a back disability on a secondary basis.  

The issues of entitlement to service connection for a back 
disability on a secondary basis and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a right knee injury 
will be considered in the REMAND following the ORDER section 
below.




FINDING OF FACT

The veteran's fatigue has been attributed to anemia and 
medication for pain, and has not been shown by competent 
evidence to be associated with service, to include his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.


CONCLUSION OF LAW

A disability manifested by loss of energy, to include as due 
to undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
a supplemental statement of the case, apprised the appellant 
of the law applicable in adjudicating the appeal to include 
the provisions of 38 C.F.R. § 3.159 (2002) and the pertinent 
provisions of the VCAA.  A VA letter issued in March 2003 
apprised the veteran of that evidence and information he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the appellant's 
representative was issued a copy.  There is no indication 
that this correspondence was returned as undeliverable.  As 
such, the Board finds that the VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate the claim, as well as the actions expected of 
him and those the VA would provide, have been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and service department treatment 
records.  The appellant has not indicated that there is any 
additional evidence that could be obtained.  Additionally, 
the record contains a VA clinical opinion as to the etiology 
of the disability at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
appellant by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records are negative for any complaints 
or findings relative to the disability at issue.

The veteran was afforded a general medical examination by the 
VA in August 1995.  With respect to fatigue, the examiner 
noted that it was not elicited.  The veteran reported that he 
was tired at the end of the day, but he worked on a full-time 
basis.  He stated that when he needed to go to reserve duty, 
he went, and when he got home, he did church activities or he 
mowed the lawn.  The examiner indicted that clinically, there 
was no demonstration of abnormal fatigue.  The examiner noted 
that blood tests disclosed a mild, low hematocrit.  The 
pertinent diagnoses were normocytic normochromic mild anemia 
and borderline abnormality in the thyroid function test.

Following a VA thyroid examination in November 1995, the 
diagnosis was that the examination was normal.  It was 
indicated that a thyroid function test had been repeated and 
was completely normal.  

The veteran was afforded a VA systemic examination in July 
1997.  He related that he always felt worn out and had felt 
that way since his return from the Persian Gulf.  He claimed 
that he had no energy.  He described having poor sleep.  
Following an examination, the examiner noted that the veteran 
had normal laboratory work.  He added that on reviewing the 
claims folder, the veteran met the criteria for chronic 
fatigue syndrome as he met four of the following criteria for 
more than six months:  impaired memory; concentration; sore 
throat; tender cervical or axillary lymph nodes; muscle pain; 
multiple joint pain; headaches; and post extortion malaise.  
The examiner stated that according to the claims folder, upon 
claiming Persian Gulf syndrome, the veteran had impaired 
memory or concentration, sore throat, muscle pain, multiple 
joint pains, new headaches and refreshing sleep.  He added 
that the veteran did not, at that time, have all those 
criteria to meet the official diagnosis of chronic fatigue 
syndrome and, therefore, the etiology of dizziness and 
fatigue was unknown.

On VA examination for chronic fatigue syndrome in December 
1999, the veteran stated that he had worked for the previous 
25 years, 40 hours per week, but that he had been off work 
due to spinal fusion surgery.  With respect to the reports of 
chronic fatigue, the examiner indicated that significant 
anemia was present.  He commented that the anemia, combined 
with the heavy dose of pain medication, constituted the 
reason for the veteran's fatigue and tiredness. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b), provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and 
(ii); 38 U.S.C.A. § 1117 (West 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).

A disability referenced in 38 C.F.R. § 3.317 shall be 
considered service connected for purposes of all laws of the 
United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.   
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976 (2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  In 
addition, the new law extends the period in which the VA may 
determine that a presumption of service connection should be 
established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.  See 66 Fed. Reg. 56,614-15. 
(Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).  The veteran is not adversely impacted by 
the Board's application of the amended law in this 
adjudication.  Bernard, 4 Vet. App. 384.

The evidence in support of the veteran's claim consists of 
his statements, including his testimony at a hearing at the 
RO and the findings recorded during the VA examination in 
July 1997.  At that time, the examiner opined that the four 
of the criteria for a finding of chronic fatigue syndrome had 
been met.  He concluded, however, that the veteran did not 
have all the criteria to warrant a diagnosis of chronic 
fatigue syndrome.  

The evidence against the veteran's claim includes the service 
medical records that show no complaints or findings 
pertaining to loss of energy or fatigue.  In addition, it is 
significant to observe that following the VA examination in 
July 1997, the examiner commented that the veteran had 
significant anemia which, combined with the medication he was 
taking for pain, was the reason for his fatigue and loss of 
energy.  Accordingly, the examiner identified the clinical 
pathology responsible for the veteran's symptoms.  The Board 
finds that this conclusion is of greater probative value than 
the veteran's statements as to the etiology of the disability 
at issue being from an undiagnosed illness.  It must also be 
noted that despite the veteran's allegations regarding 
fatigue, he had been steadily employed for 25 years, and was 
not working only due to spinal surgery.  There is no 
competent evidence of record which relates the disability at 
issue to service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability manifested by loss of 
energy.  


ORDER

Service connection for a disability manifested by loss of 
energy is denied.




REMAND

A review of the record discloses that service connection for 
a back disability on a direct basis was denied by the RO in 
November 1994 with a finding that he had no chronic back 
condition.  He was notified of this determination and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not filed.  The Board acknowledges that the 
primary argument in support of the veteran's current claim is 
that his back disability is secondary to his service-
connected bilateral foot drop.  Indeed, most recently, the RO 
has only considered the claim for service connection on a 
secondary basis.  However, the Board notes that a private 
physician suggested in a December 1999 statement that the 
veteran's "active duty status could have contributed" to 
his spinal degeneration and subsequent surgery.  Thus, it 
appears from the record that consideration of whether new and 
material evidence has been received to reopen a claim for 
service connection on a direct basis is warranted, and is 
inextricably intertwined with the issue on appeal.  The 
United States Court of Appeals for Veterans claims has held 
that a claim which is inextricably intertwined with another 
claim which remains undecided and pending before VA must be 
adjudicated prior to a final order on the pending claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1990).  However, the RO 
has not formally adjudicated the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for a back disability on a direct basis.

The Board notes that the physician who wrote the December 
1999 statement did not specify the incident in service that 
led to his conclusion, nor did he provide the rationale for 
his opinion.  

As noted above, service connection for residuals of a right 
knee injury was previously denied by the RO in August 1997, 
and that determination became final.  The RO has not 
considered the claim on the basis of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for residuals of a right knee injury.  

As noted above, on November 9, 2000, the President signed 
into law the VCAA.  It includes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b), 
concerning his claim as to whether new and material evidence 
has been received to reopen a claim for service connection 
for residuals of a right knee injury.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the physician 
who wrote the December 1999 statement and 
request that he clarify his opinion, and 
identify the basis on which he concluded 
that the veteran's active duty status 
could have contributed to his back 
disability.  The physician's address is:  
Department of Orthopaedic Surgery, 
Washington University School of Medicine, 
11300 West Pavilion, One Barnes-Jewish 
Plaza, St. Louis, MO 63110

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his back 
disability.  The examiner is requested to 
state whether it is as least as likely as 
not that the veteran's current back 
disability is related to service or his 
service-connected bilateral foot drop.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

3.  The RO should formally adjudicate the 
issues of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for back and right knee 
disabilities on a direct incurrence 
basis.  If either determination remains 
adverse, and the veteran files a notice 
of disagreement, the RO should develop 
the matter in accordance with appellate 
procedures.  

4.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


